         Case 12-50265                Doc 310         Filed 05/31/19 Entered 05/31/19 14:11:09            Desc Ch 12
                                                         Discharge Page 1 of 2
Information to identify the case:
Debtor 1              Keith V. Hoogstad                                         Social Security number or ITIN   xxx−xx−5076
                      First Name   Middle Name   Last Name                      EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                        Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Middle District of Georgia

Case number: 12−50265 JPS



Order of Discharge                                                                                                       12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1228(a) is granted to:

           Keith V. Hoogstad
           761 West Wesley Chapel Road
           Fort Valley, GA 31030

                                                                         By the court: /s/James P. Smith
           5/31/19                                                                     United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 12 Case

This order does not close or dismiss the case.                           Most debts are discharged
                                                                         Most debts are covered by the discharge, but not
Creditors cannot collect discharged debts                                all. Generally, a discharge removes the debtors'
                                                                         personal liability for debts provided for by the
This order means that no one may make any                                chapter 12 plan.
attempt to collect a discharged debt from the
debtors personally. For example, creditors                               In a case involving community property: Special
cannot sue, garnish wages, assert a deficiency,                          rules protect certain community property owned
or otherwise try to collect from the debtors                             by the debtor's spouse, even if that spouse did
personally on discharged debts. Creditors cannot                         not file a bankruptcy case.
contact the debtors by mail, phone, or otherwise
in any attempt to collect the debt personally.
Creditors who violate this order can be required                         Some debts are not discharged
to pay debtors damages and attorney's fees.                              Examples of debts that are not discharged are:
However, a creditor with a lien may enforce a
claim against the debtors' property subject to that                           ♦ debts that are domestic support
lien unless the lien was avoided or eliminated.                                 obligations;
For example, a creditor may have the right to
foreclose a home mortgage or repossess an
automobile.                                                                   ♦ debts for most student loans;

This order does not prevent debtors from paying
any debt voluntarily. 11 U.S.C. § 524(f).                                     ♦ debts for most taxes;


                                                                              ♦ debts that the bankruptcy court has
                                                                                decided or will decide are not discharged
                                                                                in this bankruptcy case;
                                                                                     For more information, see page 2 >



Form 3180F                                                   Chapter 12 Discharge                            page 1
    Case 12-50265         Doc 310      Filed 05/31/19 Entered 05/31/19 14:11:09        Desc Ch 12
                                          Discharge Page 2 of 2




    ♦ debts for most fines, penalties,                   In addition, this discharge does not stop
      forfeitures, or criminal restitution               creditors from collecting from anyone else who is
      obligations;                                       also liable on the debt, such as an insurance
                                                         company or a person who cosigned or
                                                         guaranteed a loan.
    ♦ some debts which the debtors did not
      properly list;
                                                          This information is only a general summary
    ♦ debts for certain types of loans owed to            of a chapter 12 discharge; some exceptions
      pension, profit sharing, stock bonus, or            exist. Because the law is complicated, you
      retirement plans;                                   should consult an attorney to determine the
                                                          exact effect of the discharge in this case.

    ♦ debts provided for under 11 U.S.C. §
      1222(b)(5) or (b)(9) and on which the last
      payment or other transfer is due after the
      date on which the final payment under
      the plan was due; and


    ♦ debts for death or personal injury caused
      by operating a vehicle while intoxicated.




Form 3180F                                   Chapter 12 Discharge                        page 2
